          Case 2:18-cr-00162-JLR Document 78 Filed 02/14/19 Page 1 of 3



1                                                      THE HONORABLE JAMES L. ROBART

2

3

4

5

6                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE

8    UNITED STATES OF AMERICA,
                                                        No. CR18-00162-JLR
9                              Plaintiff,
                                                        DEFENDANT’S RESPONSE TO
10                  v.                                  GOVERNMENT’S MOTION IN
11                                                      LIMINE TO EXCLUDE DEFENSE
     HANY VELETANLIC,                                   ARGUMENTS SEEKING JURY
12                                                      NULLIFICATION
                               Defendant.
13

14                                      I.         INTRODUCTION

15           COMES NOW the defendant, Hany Veletanlic, by and through his attorneys, and

16   hereby respectfully submits this Response to Government’s Motion in Limine to Exclude

17   Defense Arguments Seeking Jury Nullification because the Government’s arguments are
18   vague, the defense is well aware of the case law and its obligations, and the categories of
19
     evidence the Government seeks to exclude may be relevant for purposes other than setting
20
     up an argument for nullification.
21
                                             II.    ARGUMENT
22
     A.      Response to the Government’s Request to Exclude Arguments Encouraging
23           Jury Nullification

24           In general, the defense agrees that arguments encouraging the jury to nullify a guilty

25   verdict based on evidence “other than the trial evidence” would be improper. The defense

26

     DEFENDANT’S RESPONSE TO GOVERNMENT’S MOTION                 LAW OFFICES OF JOHN HENRY BROWNE P.S.
     IN LIMINE TO EXCLUDE DEFENSE ARGUMENTS SEEKING
                                                                     801 SECOND AVENUE, SUITE 800
                                                                     SEATTLE, WASHINGTON 98104
     JURY NULLIFICATION   -1                                      (206) 388-0777 • FAX: (206) 388-0780
          Case 2:18-cr-00162-JLR Document 78 Filed 02/14/19 Page 2 of 3



1    agrees to follow the case law pertaining to proper arguments and the Federal Rules of

2    Evidence. The Government’s motion in limine regarding jury nullification is vague and
3    the defense requests that the Government make an objection should something occur at
4
     trial which is perceived by the Government to be approaching an improper argument.
5
     B.      Response to the Government’s Request to Preclude Evidence and Arguments
6            Relating to Mr. Veletanlic’s Immigration Status

7         The Defense agrees that arguments seeking nullification based on a defendant’s

8    immigration status would be improper. However, Mr. Veletanlic’s status as a refugee may
9    become relevant for other purposes.
10
     C.      Response to the Government’s Request to Exclude Evidence or Arguments
11           Relating to Possible Punishment or Consequences of Conviction

12        The Defense concedes that arguments or evidence relating to possible punishment or

13   consequences of a conviction are inadmissible.

14        D. Response to the Government’s Request to Exclude Evidence or Arguments
             about Mr. Velentanlic’s Health
15
          The Defense agrees that arguments seeking to elicit sympathy and/or nullification
16

17   based on Mr. Velentanlic’s health would be improper. However, Mr. Veletanlic’s health

18   may become relevant for other purposes.

19   //

20

21   //
22

23
     //
24

25
     //
26

     DEFENDANT’S RESPONSE TO GOVERNMENT’S MOTION             LAW OFFICES OF JOHN HENRY BROWNE P.S.
     IN LIMINE TO EXCLUDE DEFENSE ARGUMENTS SEEKING
                                                                 801 SECOND AVENUE, SUITE 800
                                                                 SEATTLE, WASHINGTON 98104
     JURY NULLIFICATION   -2                                  (206) 388-0777 • FAX: (206) 388-0780
       Case 2:18-cr-00162-JLR Document 78 Filed 02/14/19 Page 3 of 3



1                                      III.     CONCLUSION

2            For the foregoing reasons, Mr. Veletanlic respectfully requests that the Court deny
3    the Government’s motion in limine to provide a blanket exclusion of evidence the
4
     Government believes would be used to elicit jury nullification.
5
             DATED this 14th day of February, 2019.
6                                             Respectfully submitted,
7                                             s/ John Henry Browne
                                              JOHN HENRY BROWNE, WSBA #4677
8                                             Attorney for Defendant Hany Veletanlic,
                                              LAW OFFICES OF JOHN HENRY BROWNE, P.S.
9                                             801 Second Avenue, Suite 800
                                              Seattle, WA 98104
10
                                              Phone: 206-388-0777 Fax: 206-388-0780
11                                            Email: johnhenry@jhblawyer.com

12
                                    CERTIFICATE OF SERVICE
13
             I hereby certify that on this 14th day of February, 2019, I electronically filed the
14
     foregoing with the clerk of the court using the CM/ECF system which will send
15
     notification of such filing to all the parties(s) of records. I hereby certify that I have served
16

17   any other parties of record that are non-CM/ECF participants via Tele-fax/U.S. Postal

18   mail.

19                                            s/ Emma Aubrey__________________
                                              Emma Aubey, Attorney
20                                            Law Offices of John Henry Browne, P.S.
                                              Email: aubrey@jhblawyer.com
21

22

23

24

25

26

     DEFENDANT’S RESPONSE TO GOVERNMENT’S MOTION                  LAW OFFICES OF JOHN HENRY BROWNE P.S.
     IN LIMINE TO EXCLUDE DEFENSE ARGUMENTS SEEKING
                                                                      801 SECOND AVENUE, SUITE 800
                                                                      SEATTLE, WASHINGTON 98104
     JURY NULLIFICATION   -3                                       (206) 388-0777 • FAX: (206) 388-0780
